Citation Nr: 0013243	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple myeloma due to 
exposure to radiation and DDT for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  He died on August [redacted], 1996, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The appellant timely appealed the determination to the Board.


REMAND

In February 1995, the veteran filed a claim for service 
connection for multiple myeloma.  He essentially maintained 
that from February to December 1946 he was stationed "all 
over Japan" spraying DDT on buildings after the bomb was 
dropped on Hiroshima.  The veteran's Separation Qualification 
Record indicates that he served with Troop A of the 7th 
Calvary Unit at Tokyo, Japan.  His duties included firing, 
cleaning, oiling and repairing M-1 rifles and other small 
arms weapons, as well as performing drills, maneuvers, 
bivouacs, parades, and guarding government property.  
Participation in a radiation-risk activity was not 
documented. 

While his claim was still pending, the veteran died on August 
[redacted], 1996, as a result of respiratory arrest due to septic 
shock - septicemia due to severe urinary tract infection.  
Following the veteran's death, the appellant filed a claim 
for service connection for multiple myeloma due to exposure 
to radiation and DDT for accrued benefits purposes.  

Regulations provide that, a veteran who, during active 
military service, participated in a radiation-risk activity 
and has a radiogenic disease listed at 38 C.F.R.                
§ 3.311(b) shall be determined to have a disease resulting 
from exposure to ionizing radiation under such circumstances.  
For VA purposes, a veteran is determined to have been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed.  38 C.F.R. § 
3.311(b)(1)(i) (1999).  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.309(d)(3)(vi) 
(1999).  For purposes of 38 C.F.R. § 3.311(b), listed above, 
a "radiogenic disease" means a disease that may be induced by 
ionizing radiation and includes multiple myeloma.  38 C.F.R. 
§ 3.311(b)(3).

In this case, the evidence indicates that the veteran was 
stationed in Tokyo, Japan, but at no time has it been 
established that his unit ever occupied Hiroshima or 
Nagasaki.  During the pendency of the veteran's claim, the RO 
was in the process of trying to obtain information from the 
veteran to confirm whether he was ever stationed in these 
areas; however, the veteran died before that development was 
complete. 

In view of the fact that the veteran's multiple myeloma is 
included in the list of radiogenic diseases, the Board 
believes that full development pursuant to 38 C.F.R. § 3.311 
is necessary.  In particular, the RO should obtain a unit 
history for Troop A of the 7th Calvary Unit for the period 
from February to December 1946.  In addition, a dose estimate 
should be requested from the Department of Defense.  38 
C.F.R. § 3.311(a)(2)(ii).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the 
appropriate service department and 
request all available information 
regarding the location and movements of 
Troop A of the 7th Calvary Unit for the 
period from February to December 1946.  
Specifically, the service department 
should be asked whether pertinent 
records show that the veteran's unit 
visited either Hiroshima or Nagasaki 
during his period of service in Japan.

2.  The RO should then request a dose 
estimate from the Department of Defense 
pursuant to 38 C.F.R.      § 
3.311(a)(2)(ii).  The RO should then 
refer the appellant's claim to the 
Under Secretary for Benefits for 
further consideration.

3.  After receiving a response from the 
Under Secretary of Benefits, the RO 
should review the appellant's claim.  
If the benefit sought remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to comply with 38 C.F.R. § 
3.311 and to ensure an adequate record for appellate review.  
The Board intimates no opinion as to the eventual 
determination to be made in this case.  The appellant is free 
to submit additional evidence in connection with her claim.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




